UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

SOUTHERN DIVISION
FILED IN OPEN COURT
on oD
Petaf A. Nipore, Jt

CASE NO.: __7:19-cr-46-1FL

. , Court

UNITED STATES OF AMERICA r US Distr atct of NC
VS. ) ORDER

ANTWAN TERELLE BROWN )

Defendant having demonstrated eligibility for appointment of counsel at government
expense, the Federal Public Defender is directed to provide representation in this action.

The court further determines that the defendant is unable to pay the fees of any witness, and
pursuant to Federal Rule of Criminal Procedure 17(b), the Clerk shall issue a subpoena for any
witness necessary to present an adequate defense to the pending charge or charges. -

It is FURTHER ORDERED that the United States Marshal shall serve any subpoena
presented to him in this case by the office of the Federal Public Defender, and shall pay the
appropriate fees and expenses to witnesses so subpoenaed, in accordance with Fed. R. Crim. P.
17(b).

SO ORDERED this the 28thday of March, 2019 .

ALi py

ROBERT B. JONES, JR.

 

 

UNITED STATES MAGISTRATE JUDGE

Case 7:19-cr-00046-FL Document8 Filed 03/28/19 Page 1 of1
